                  Case 1:18-cv-11642-VM-DCF Document 219 Filed 04/27/21 Page 1 of 2




         Toby S. Soli
         Tel 212.801.3196
         Fax 914.286.2990
         solit@gtlaw.com




         April 27, 2021

         VIA ECF
         Honorable Debra C. Freeman
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007
                   Re:      Baliga v. Link Motion Inc. et al., 1:18-cv-11642 (S.D.N.Y.) (VM) (DCF):
                            Reply to Defendant Shi’s Response dated April 26,2021 (ECF 218)

         Dear Judge Freeman:

                 We represent Plaintiff Wayne Baliga and write both to: (1) respond to Defendant Vincent
         Wenyong Shi’s (“Shi”) contention that “[t]he receiver would never prosecute the Claim because
         doing so would necessarily require him to concede that his own law firm commenced a derivative
         action and sought preliminary relief without legal standing to do so;” and (2) to reiterate Plaintiff
         Wayne Baliga’s request that the Court set a scheduling conference in this matter as soon as
         possible.

                On December 3, 2020, the Court held a case management conference with the Parties.
         (ECF 195.) The Court directed the Parties to file an updated joint scheduling proposal, which they
         did on December 10, 2020. (ECF 196.) The Court endorsed the Parties joint scheduling proposal
         on December 14, 2020. (ECF 197.) Under that scheduling order, the Court will resolve Plaintiff
         Baliga’s Motion for Receiver to Effectuate Conversion of Plaintiff’s ADR (ECF 200) prior to
         considering Plaintiff Baliga’s Motion for Leave to File Third Amended Complaint, i.e., an
         amended derivative complaint.

                 Shi will have an opportunity to assert his arguments regarding Baliga’s standing in
         response to Plaintiff Baliga’s Motion for Leave to File Third Amended Complaint. In the
         meantime, Defendant Shi has been removed from his positions of authority at Link Motion and,
         as a result, has no standing to bring any claims against DLA Piper on behalf of Link Motion.
         Moreover, Shi should not be allowed to stand in a fiduciary position with regard to Link Motion
         given that he has already been found to have breached his fiduciary duties to the company in the
         Final Award entered in the arbitration between Zhongzhi Hi-Tech Overseas Investment Ltd. and
         Link Motion Inc. before the Hong Kong International Arbitration Tribunal. (ECF 210-1, at ¶¶ 149-
         58.)




Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
                                                                                                          www.gtlaw.com
                Case 1:18-cv-11642-VM-DCF Document 219 Filed 04/27/21 Page 2 of 2

        Honorable Debra C. Freeman
        April 27, 2021
        Page 2

                The Receiver is the appropriate entity to evaluate and bring a claim against DLA Piper if
        appropriate. This power is specifically and rightly provided to him under the Court’s Receivership
        Order. (ECF 26.)

                Shi is, once again, working to create the very chicken-and-the-egg problem that the Parties’
        joint scheduling proposal – approved by the Court – was designed to address. (ECF 195, ECF 196.)

                Plaintiff Baliga urges the Court to set a scheduling conference to discuss these issues and
        return the Parties to the ordered briefing schedule set forth in ECF 196. In addition to setting a
        briefing schedule, this would allow the Court to examine who the appropriate party to oppose Shi’s
        motion might be. Moreover, DLA Piper might be a necessary party in adjudicating issues around
        the statute of limitations for a potential legal malpractice case against them.

                                                                Respectfully submitted,


                                                               GREENBERG TRAURIG, LLP

                                                               By: ________________________
                                                                   Toby S. Soli
                                                               MetLife Building
                                                               200 Park Avenue
                                                               New York, New York 10166
                                                               Telephone: (212) 801-9200
                                                               Email: solit@gtlaw.com

                                                               Counsel for Plaintiff




Greenberg Traurig, LLP | Attorneys at Law
                                                                                                        www.gtlaw.com
